UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6273



JOHN PAUL SMITH, SR.,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; VIRGINIA DEPARTMENT
OF   CORRECTIONS;   GENE  M.   JOHNSON,   VDOC
Director; FRED SCHILLING, VDOC Health Services
Director; POWHATAN CORRECTIONAL CENTER; EDDIE
L. PEARSON, Warden; ASST. WARDEN MEDICAL
BAILEY; DOCTOR RODR; NURSE SPIGLE, RN,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cv-00643-RBS)


Submitted: August 30, 2007                 Decided:   September 6, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Smith, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Paul Smith seeks to appeal the district court’s

dismissal without prejudice of his civil action.             This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).         The order Smith seeks to appeal

is   neither   a   final   order   nor   an   appealable   interlocutory   or

collateral order.*     Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED




      *
      Because Smith’s complaint was dismissed without prejudice and
the relevant defect can be cured by amending the complaint, the
dismissal order is interlocutory and not appealable. See Domino
Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066
(4th Cir. 1993).

                                    - 2 -